Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-19, 21, and 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sujin Park (Reg. No. 74,061) on 08/19/2022.

This listing of claims will replace all prior versions and listings of claims in the application. 
The application has been amended as follows:
1-13. (Cancelled)

14. (Currently Amended):  An information processing device comprising:
	at least one memory configured to store computer program code; and
	at least one processor configured to access said computer program code and operate as instructed by said computer program code, said computer program code including:
	page generating code configured to cause at least one of said at least one processor to generate web page data of a first window including a program causing a terminal device to execute a first process for determining an elapsed time, the first process for determining an elapsed time comprising:
	obtaining first time information at a first timing of a first transition of focus from the first window to a second window,
	obtaining second time information at a second timing 
	based on the focused second window maintaining focus after the first transition, calculating an elapsed time from a difference between the first time information and the second time information, and
	executing a predetermined third process according to a comparison between the calculated elapsed time and a threshold time; and
	presentation control code configured to cause at least one of said at least one processor to, prior to the first transition, execute a fourth process for transmitting the web page data to the terminal device and causing the terminal device to present the web page data in the first window that is in focus, wherein
	the first process for determining an elapsed time is executed on a browser in the terminal device, and
	specifications of the browser continuously allow processing in the focused second window, and allow processing in the unfocused first window only at the plurality of second timings, 
wherein the first process for determining an elapsed time further comprises, based on the second window being unfocused after the first transition and later being again focused according to a second transition of focus to the second window, calculating the elapsed time based on an addition of the following two periods:
a first period starting from the timing of the first transition to a time when the second window becomes unfocused, and  
a second period starting from a timing of the second transition to a timing during which the second process in the first window is executable in a state after the second transition to the second window. 

15. (Previously Presented):  The information processing device according to claim 14, wherein
	the page generating code is further configured to cause at least one of said at least one processor to generate the web page data of the first window including a program causing the terminal device to execute a fifth process for determining whether the second window is focused, and when determining that the second window is unfocused, terminating the first process for determining an elapsed time.

16. (Previously Presented):  The information processing device according to claim 14, wherein
	the first process for determining an elapsed time further includes a process for transmitting elapse information to the information processing device when the elapsed time passes over the threshold time or more.

17. (Previously Presented):  The information processing device according to claim 16, wherein the at least one processor is further configured to update user information when the elapse information is received.

18. (Previously Presented):  The information processing device according to claim 14, wherein
	when the elapsed time reaches the threshold time or more, the first process for determining an elapsed time further includes a process for transmitting information on content presented in the second window to the information processing device.

19. (Previously Presented):  The information processing device according to claim 14, wherein
	the page generating code is further configured to cause at least one of said at least one processor to generate the web page data of the first window including a program causing the terminal device to execute, when receiving operation information to transition from the first window to the second window, a sixth process for transmitting a request of web page data presented in the second window after obtaining the first time information.

20. (Canceled)  

21. (Currently Amended):  An information processing method executed by an information processing device, comprising:
	generating web page data of a first window including a program causing a terminal device to execute a first process for determining an elapsed time, the first process for determining an elapsed time comprising:
	obtaining first time information at a first timing of a first transition of focus from the first window to a second window;
	obtaining second time information at a second timing among 
	based on the focused second window maintaining focus after the first transition, calculating an elapsed time from a difference between the first time information and the second time information; and
	executing a predetermined third process according to a comparison between the calculated elapsed time and a threshold time; and 
prior to the first transition, executing a fourth process for transmitting the web page data  to the terminal device and causing the terminal device to present the web page data in the first window that is in focus, wherein
	the first process for determining an elapsed time is executed on a browser in the terminal device, and
	specifications of the browser continuously allow processing in the focused second window, and allow processing in the unfocused first window only at the plurality of second timings, 
wherein the first process for determining an elapsed time further comprises, based on the second window being unfocused after the first transition and later being again focused according to a second transition of focus to the second window, calculating the elapsed time based on an addition of the following two periods:
a first period starting from the timing of the first transition to a time when the second window becomes unfocused, and  
a second period starting from a timing of the second transition to a timing during which the second process in the first window is executable in a state after the second transition to the second window. 

22. (Currently Amended):  A non-transitory computer-readable storage medium that records a program, the program causing an information processing device to execute:
	a page generating function configured to generate web page data of a first window including a program causing a terminal device to execute a first process for determining an elapsed time, the first process for determining an elapsed time comprising:
	obtaining first time information at a first timing of a first transition of focus from the first window to a second window;
	obtaining second time information at a second timing among 
	based on the focused second window maintaining focus after the first transition, calculating an elapsed time from a difference between the first time information and the second time information; and
	executing a predetermined third process according to a comparison between the calculated elapsed time and a threshold time; and
	a presentation control function configured to, prior to the first transition, execute a fourth process for transmitting the web page data to the terminal device and causing the terminal device to present the web page data in the first window that is in focus, wherein
	the first process for determining an elapsed time is executed on a browser in the terminal device, and
	specifications of the browser continuously allow processing in the focused second window, and allow processing in the unfocused first window only at the plurality of second timings, 
wherein the first process for determining an elapsed time further comprises, based on the second window being unfocused after the first transition and later being again focused according to a second transition of focus to the second window, calculating the elapsed time based on an addition of the following two periods:
a first period starting from the timing of the first transition to a time when the second window becomes unfocused, and  
a second period starting from a timing of the second transition to a timing during which the second process in the first window is executable in a state after the second transition to the second window. 

23-25. (Cancelled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 07/26/22, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach nor render obvious the invention as recited in amended independent claims 14, 21, and 22. The dependent claims are likewise allowable.
The claimed invention is a device that obtains time information when focus first transitions from a first window to a second window. The device also obtains time information at a second timing of a plurality of second timings, the second timing indicating when a second process in the unfocused first window is executable. The device then calculates an elapsed time between the second time and the first transition and executes a third process in accordance to a comparison between the elapsed time and a threshold time. The elapsed time includes a first period from the time of the first transition up to a time when the second window becomes unfocused and a second period from a second transition, after the second window becomes unfocused and then focused again, to a timing when the second process in the first window is executable. These limitations, in light of monitoring multiple transitions and accounting for second timings during which a second process in the first window is executable to calculate an elapsed time, in combination with other limitations in the independent claims as a whole, were not expressly taught nor rendered obvious by the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171